Case: 11-41022       Document: 00511946339         Page: 1     Date Filed: 08/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 6, 2012
                                     No. 11-41022
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JORGE VERA,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:10-CR-1193-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Jorge Vera has moved for leave to


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-41022    Document: 00511946339     Page: 2   Date Filed: 08/06/2012

                                 No. 11-41022

withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Vera has
filed a request for appointment of new counsel.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, the motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the appeal is DISMISSED. See 5TH CIR. R. 42.2. The motion to appoint new
counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.
1998).




                                       2